Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2015

                                      No. 04-14-00785-CV

                                      Mary Ann CASTRO,
                                           Appellant

                                                v.

                                       Manuel CASTRO,
                                          Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15957
                         Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
       Appellant filed her brief on February 25, 2015. She then filed, on February 26, 2015,
what she called her “final” or “amended” brief. We shall consider the brief filed on February 26,
2015, as supplanting the brief originally filed. The brief does not comply with Rule 38.1 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1. Specifically, the brief violates
Texas Rule of Appellate Procedure 38 in that it does not contain:

       (1) an identity of parties and counsel;
       (2) a table of contents;
       (3) an index of authorities;
       (4) a proper statement of the case;
       (5) a brief statement of the issues presented, setting out what errors were allegedly
       committed by the trial court;
       (6) a statement of facts with record references;
       (7) a summary of the argument;
       (8) argument with appropriate citation to authorities and the appellate record;
       (9) a proper prayer for relief; or
       (10) a proper appendix.

See id. R. 38.1(a) (requiring identity of parties and counsel), (b) (requiring table of contents),
38.1(c) (requiring index of authorities), 38.1(d) (requiring statement of case); 38.1(f) (requiring
statement of issues presented), 38.1(g) (requiring statement of facts with record reference),
38.1(h) (requiring requiring summary of argument, 38.1(i) (requiring argument with appropriate
citation to authority and record), 38.1(j) (requiring prayer for relief); and 38.1(k) (requiring
appendix with copy of judgment or other appealable order, any jury charge and verdict form, any
findings of fact and conclusions of law, and text of applicable rules, regulations, ordinances,
statutes, constitutional provisions, or other law on which argument is based, or any contract or
other document central to argument).

        Additionally, the brief fails to include the certificate of service, showing proof of service
on the opposing party or its counsel. See TEX. R. APP. P. 9.5(d), (e). Moreover, we cannot
discern from appellant’s brief the nature of the action, the relief granted or denied below, nor the
exact nature of the complaints appellant is asserting on appeal with regard to errors committed
by the trial court, which is what a party may complain about on appeal.

       Although substantial compliance with Rule 38.1 is generally sufficient, this court may
order a party to amend, supplement, or redraw a brief if it flagrantly violates Rule 38.1. See id.
R. 38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38.1.
        Accordingly, we ORDER appellant’s brief stricken and ORDER appellant to file an
amended brief in this court on or before March 30, 2015. The amended brief must correct the
violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.5, 38.1. If
the amended brief does not comply with this order, we “may strike the brief, prohibit [appellant]
from filing another, and proceed as if [appellant] had failed to file a brief.” See id. R. 38.9(a); see
also id. R. 38.8(a) (authorizing this court to dismiss appeal if appellant fails to timely file brief).
Even if we do not strike the brief and prohibit appellant from filing another brief, we may find
that any issues raised by appellant are waived due to inadequate briefing, and overrule those
issues. See, e.g., Marin Real Estate Partners v. Vogt, 373 S.W.3d 57, 75 (Tex. App.—San
Antonio 2011, no pet.).
        We recognize that appellant represents herself on appeal, i.e., she is acting pro se.
However, the law is clear that pro se litigants are held to the same standards as licensed attorneys
and must comply with all applicable rules of procedure, including the rules governing appellate
briefs. Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). A pro se
litigant is required to properly present her case on appeal just as she is required to properly
present her case to the trial court. Id. Accordingly, we will not apply different standards merely
because an appeal is brought by a litigant acting without advice of counsel. Id.
        If appellant timely files a brief that complies with this order, appellee’s brief will be due
thirty days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court